                Case 19-51032-BLS            Doc 7      Filed 02/18/20        Page 1 of 35




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:
                                                          Chapter 11
 Woodbridge Group of Companies, LLC, et
 al. 1                                                    Case No. 17-12560 (BLS)

                  Remaining Debtors.                      (Jointly Administered)



 MICHAEL GOLDBERG, in his capacity as
 Liquidating Trustee of the WOODBRIDGE
 LIQUIDATION TRUST,

                                                          Adversary Proceeding
                  Plaintiff,
                                                          Case No. 19-51032 (BLS)
           v.

 SMITHSON FINANCIAL GROUP, LLC                            Re: D.I. 1
 AND TODD SMITHSON,

                  Defendants.


            ANSWER, AFFIRMATIVE DEFENSES, AND OTHER DEFENSES TO
          COMPLAINT OBJECTING TO CLAIMS AND COUNTERCLAIMING FOR
            AVOIDANCE AND RECOVERY OF AVOIDABLE TRANSFERS, FOR
             EQUITABLE SUBORDINATION, FOR SALE OF UNREGISTERED
            SECURITIES, FRAUD, AND FOR AIDING AND ABETTING FRAUD

           Defendants, Smithson Financial Group, LLC (“SFG”) and Todd Smithson

 (“Smithson,” and together with SFG, “Defendants”) together hereby submit their Answer,

 Affirmative Defenses and Other Defenses (the “Answer”) to the Complaint Objecting to

 Claims and Counterclaiming for Avoidance and Recovery of Avoidable Transfers, for

 Equitable Subordination, for Sale of Unregistered Securities, Fraud, and for Aiding and




 1
     The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
 follows: Woodbridge Group of Companies, LLC (3603 and Woodbridge Mortgage Investment Fund 1, LLC
 (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
 91423.



13050647
             Case 19-51032-BLS         Doc 7    Filed 02/18/20      Page 2 of 35




Abetting Fraud (the “Complaint”) filed by Michael Goldberg in his capacity as liquidating

trustee of the Woodbridge Liquidation Trust (the “Trustee”), and respectfully state as follows:


                   STATEMENT PURSUANT TO LOCAL RULE 7012-1

       In submitting this Answer, Defendants do not consent to the entry of final orders by the

Court if it is determined that the Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.


                                NATURE OF THE ACTION

       1.      Beginning no later than July 2012 through December 1, 2017, Woodbridge

Group of Companies, LLC and its 305 debtor affiliates (collectively, the “Debtors”) were

operated by their founder and principal, Robert Shapiro (“Shapiro”), as a Ponzi scheme. As

part of this fraud, Shapiro and his lieutenants utilized the Debtors to raise over one billion

dollars from approximately 10,000 investors nationwide as either Noteholders or Unitholders

(collectively, “Investors”).

       ANSWER: Defendants lack knowledge or information sufficient to form a belief about

       the truth of the allegations contained in paragraph 1 of the Complaint, and therefore,

       those allegations are denied.



       2.      Those Investors, many of whom were elderly, often placed a substantial

percentage of their net worth (including savings and retirement accounts) with the Debtors and

now stand to lose a significant portion of their investments and to be delayed in the return of

the remaining portion. The quality of the Investors’ lives will likely be substantially and

adversely affected by the fraud perpetrated by Shapiro and his lieutenants.




                                                2
             Case 19-51032-BLS           Doc 7     Filed 02/18/20     Page 3 of 35




       ANSWER: Defendants lack knowledge or information sufficient to form a belief about

       the truth of the allegations contained in paragraph 2 of the Complaint, and therefore,

       those allegations are denied.



       3.         The purpose of this lawsuit is (i) to object to the Claims (defined below) so that

Defendants are not further compensated at the expense of legitimate creditors for activities that

advanced the Ponzi scheme and further drove the Debtors into insolvency, and to the extent the

Claim, or any new or amended claims, survive, to equitably subordinate them, (ii) to avoid and

recover monies previously paid to Defendants by reason of these activities, on the grounds that

such payments were preferential, actually fraudulent, and/or constructively fraudulent; and (iii)

to hold Defendants liable for sale of unregistered securities, for fraud, and for aiding and

abetting fraud.

       ANSWER: The allegations contained in paragraph 3 of the Complaint appear to be

       rhetorical statements or legal conclusions such that no response it required. To the

       extent a response is required, Defendants lack knowledge or information sufficient to

       form a belief about the truth of the allegations contained in paragraph 3 of the

       Complaint, and therefore, those allegations are denied.


                                  JURISDICTION AND VENUE

       4.         The Court has jurisdiction over this action under 28 U.S.C. §§ 157(a) and 1334.

Counts I, II, III, IV, V, VI, and VII of this adversary proceeding are core within the meaning of

28 U.S.C. § 157(b)(2)(B), (C), (F), and (H). Counts VIII, IX, and X are non-core. Plaintiff

consents to entry of final orders or judgment by this Court on all counts.

       ANSWER: The allegations in paragraph 4 are conclusions of law to which no

       response is required. The allegations contain characterizations of provisions of law, the
                                                  3
             Case 19-51032-BLS        Doc 7    Filed 02/18/20     Page 4 of 35




       full and complete provisions of which speak for themselves and to which the Court is

       respectfully referred. To the extent a response is necessary, Defendants deny that the

       Court has authority to enter final orders or judgments on any of the counts. By

       answering, the Defendants are not agreeing to confer such authority to the Court.



       5.      Venue of this adversary proceeding is proper in this Court pursuant to 28

U.S.C. §§ 1408 and 1409.

       ANSWER: The allegations in paragraph 5 are conclusions of law to which no

       response is required. To the extent a response is required, denied.



                                       THE PARTIES

The Liquidation Trust

       6.      On December 4, 2017 (the “Initial Petition Date”), certain of the Debtors

commenced voluntary cases under chapter 11 of the Bankruptcy Code. Other of the Debtors

followed with their own voluntary cases (collectively with those of the original Debtors, the

“Bankruptcy Cases”) within the following four months (each such date, including the Initial

Petition Date, a “Petition Date”).

       ANSWER: Defendants, upon information and belief, admit the allegations contained

       in paragraph 6 of the Complaint.



       7.      On October 26, 2018, this Court entered an order confirming the Plan (Bankr.

Docket No. 2903).

       ANSWER: Defendants, upon information and belief, admit the allegations contained

       in paragraph 7 of the Complaint.

                                               4
             Case 19-51032-BLS        Doc 7     Filed 02/18/20     Page 5 of 35




       8.      The Plan provides for inter alia, the establishment of the Liquidation Trust on

the Effective Date of the Plan for the benefit of the Liquidation Trust Beneficiaries in

accordance with the terms of the Plan and the Liquidation Trust Agreement. See Plan §§ 1.75,

5.

       ANSWER: The Plan is a document the contents of which speak for itself.                The

       allegations contained in paragraph 8 are otherwise specifically denied as stated.



       9.      The Effective Date of the Plan occurred on February 15, 2019.

       ANSWER: Defendants, upon information and belief, admit the allegations contained

       in paragraph 9 of the Complaint.



       10.     On February 25, 2019, the Court entered an order closing the Bankruptcy Cases

of all Debtors except Woodbridge Group of Companies, LLC and Woodbridge Mortgage

Investment Fund 1, LLC (together, the “Remaining Debtors”). The Remaining Debtors’

Bankruptcy Cases are jointly administered under Case No. 17-12560 (BLS).

       ANSWER: Defendants, upon information and belief, admit the allegations contained

       in paragraph 10 of the Complaint.



       11.     On the Effective Date, the Liquidation Trust was automatically vested with all

of the Debtors’ and the estates’ respective rights, title, and interest in and to all Liquidation

Trust Assets. See Plan § 5.4.3. Further, the Liquidation Trust, as successor in interest to the

Debtors, has the right and power to file and pursue any and all “Liquidation Trust Actions”

without any further order of the Bankruptcy Court. Id. § 5.4.15. “Liquidation Trust Actions”




                                               5
             Case 19-51032-BLS         Doc 7     Filed 02/18/20     Page 6 of 35




include, inter alia, “all Avoidance Actions and Causes of Action held by the Debtors or the

Estates ….” Id. § 1.76.

       ANSWER: The allegations in paragraph 11 are based on references to the Plan that is

       a document the contents of which speak for itself.          The allegations contained in

       paragraph 11 are otherwise specifically denied as stated.



       12.     In addition to its status as successor in interest to the Debtors and their estates,

the Liquidation Trust also holds claims held by Investors who elected to contribute to the

Liquidation Trust certain causes of action that those Investors possess against individuals such

as Defendants (the “Contributed Claims”). Id. § 1.28 (defining “Contributed Claims” to

include “All Causes of Action that a Noteholder or Unitholder has against any Person that is

not a Released Party and that are related in any way to the Debtors, their predecessors, their

respective affiliates, or any Excluded Parties, including … all Causes of Action based on,

arising out of, or related to the marketing, sale, and issuance of any Notes or Units; … all

Causes of Action based on, arising out of, or related to the misrepresentation of any of the

Debtors’ financial information, business operations, or related internal controls; and … all

Causes of Action based on, arising out of, or related to any failure to disclose, or actual or

attempted cover up or obfuscation of, any of the conduct described in the Disclosure

Statement, including in respect of any alleged fraud related thereto”).

       ANSWER: The allegations in paragraph 12 are based on references to the Plan that is

       a document the contents of which speak for itself.          The allegations contained in

       paragraph 12 are otherwise specifically denied as stated.




                                                6
               Case 19-51032-BLS        Doc 7      Filed 02/18/20   Page 7 of 35




Defendants

         13.    Defendant Smithson is an individual residing in the State of Utah. Plaintiff is

informed and believes and thereupon alleges Defendant SFG is a Utah limited liability

company that is owned, managed, dominated, and controlled by Smithson. Upon information

and belief, Defendants acted as financial advisors and/or brokers that sold securities to the

public and provided investment services.

         ANSWER: Regarding the allegations in paragraph 13 of the Complaint, Defendants

         admit that Smithson is an individual residing in the State of Utah and that SFG is a

         Utah limited liability company. Defendants further admit that Smithson is a part-owner

         of SFG. The allegations contained in paragraph 13 of the Complaint are otherwise

         denied as stated.



         14.    Defendants sold Notes and Units to unsuspecting Investors, created marketing

materials and sales scripts to facilitate the sale of Notes and Units to unsuspecting Investors

(often targeting unsophisticated, elderly investors with Individual Retirement Accounts). In so

doing, Defendants made materially false and fraudulent statements to induce Investors to

provide money. In connection with such conduct, Defendants, directly or indirectly, singly or

in concert with others, made use of the means or instrumentalities of interstate commerce, the

means or instruments of transportation or communication in interstate commerce, and of the

mails.

         ANSWER: The allegations contained in paragraph 14 of the Complaint are legal

         conclusions such that no response it required. To the extend a response is required, the

         allegations in paragraph 14 are denied.




                                                   7
             Case 19-51032-BLS        Doc 7       Filed 02/18/20   Page 8 of 35




                                FACTUAL BACKGROUND

The Fraud

       15.    At least since July 2012 until shortly before they sought bankruptcy protection,

the Debtors were operated as a Ponzi scheme. As this Court explained in its order confirming

the Plan:

       The evidence demonstrates, and the Bankruptcy Court hereby finds, that (i)
       beginning no later than July 2012 through December l, 2017, Robert H.
       Shapiro used his web of more than 275 limited liability companies, including
       the Debtors, to conduct a massive Ponzi scheme raising more than $1.22
       billion from over 8,400 unsuspecting investors nationwide; (ii)the Ponzi
       scheme involved the payment of purported returns to existing investors from
       funds contributed by new investors; and (iii) the Ponzi scheme was discovered
       no later than December 2017.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 15 of the Complaint, and

       therefore, those allegations are denied.



       16.    The securities sold by Defendants (i.e., the Debtors’ Notes and Units) were not

registered with the Securities and Exchange Commission (the “SEC”) or applicable state

securities agencies and there was no applicable exemption from registration. Nor were

Defendants registered as broker-dealers with the SEC or applicable state agencies.

       ANSWER: Regarding the allegations in paragraph 16 of the Complaint, Defendants

       admit that they were not registered as broker-dealers. However, Defendants deny that

       they sold any units and further deny that the notes are securities or were required to be

       registered with the SEC or applicable state securities agencies.         Regarding the

       remainder of the allegations in paragraph 16 of the Complaint, Defendants lack

       knowledge or information sufficient to form a belief about the truth of the allegations



                                                  8
             Case 19-51032-BLS         Doc 7      Filed 02/18/20     Page 9 of 35




       contained in the first sentence of paragraph 16 of the Complaint, and therefore, those

       allegations are denied.



       17.     Investors were often told that they were investing money to be loaned with

respect to particular properties owned by third parties, that those properties were worth

substantially more than the loans against the properties, and that they would have the benefit of

a stream of payments from these third parties for high-interest loans, protected by security

interests and/or mortgages against such properties. Shapiro and his lieutenants represented to

Investors that the Debtors’ profits would be generated by the difference between the interest

rate the Debtors charged its third-party borrowers and the interest rate it paid Investors.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 17 of the Complaint, and

       therefore, those allegations are denied.



       18.     In reality, these statements were lies. Investors’ money was almost never used

to make high-interest loans to unrelated, third-party borrowers, and there was no stream of

payments; instead, Investors’ money was commingled and used for an assortment of items,

including maintaining a lavish lifestyle for Shapiro and his family, brokers’ commissions,

overhead (largely for selling even more Notes and Units to Investors), and payment of

principal and interest to existing Investors. The money that was used to acquire properties

(almost always owned by a disguised affiliate) cannot be traced to any specific Investor. These

are typical characteristics of Ponzi schemes.




                                                  9
             Case 19-51032-BLS          Doc 7     Filed 02/18/20     Page 10 of 35




       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 18 of the Complaint, and

       therefore, those allegations are denied.



       19.     Because the Debtors operated as a Ponzi scheme, obtaining new money from

Investors into the Ponzi scheme conferred no net benefit on the Debtors; on the contrary, each

new investment was a net negative. Money was siphoned off to pay the expenses described

above, so that the Debtors actually received only a fraction of the investment dollars. New

money also perpetuated the Ponzi scheme as such money enabled the Debtors to return

fictitious “profits” to early Investors – an essential component of the scheme, because

“repaying” early Investors led to new investments, without which the house of cards would

fall, as it eventually did. At the same time, each investment created an obligation to return to

the defrauded Investor 100% of the investment, such that each new investment increased the

Debtors’ liabilities and ultimately left them unable to satisfy their aggregate liabilities.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 19 of the Complaint, and

       therefore, those allegations are denied.



The Proof(s) of Claim

       20.     Defendant SFG was scheduled by the Debtors for claims against the Debtors as

identified in particular on Exhibit A hereto (collectively the “Claims”). The Claims are based

on Notes and/or Units held by and commissions owed to Defendants.




                                                  10
             Case 19-51032-BLS          Doc 7     Filed 02/18/20    Page 11 of 35




       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 20 of the Complaint, and

       therefore, those allegations are denied.



       21.      Defendants engaged in activities that generated investments in the Debtors.

Defendants are or were in the business of selling investment products, including the Debtors’

Notes and/or Units, to retail investors. Defendants solicited and sold Notes and/or Units to

investors. Defendant SFG received commission payments from the Debtors on account of

Notes and/or Units sold to investors.

       ANSWER: Regarding the allegations contained in paragraph 21 of the Complaint,

       admitted that Defendants received commission payments on account of notes sold by

       one or more of the Debtors to investors. Defendants deny any involvement in the sale

       of units including, without limitation, denying that Defendants received any

       commissions related to the sale of any units. Defendants further deny any remaining

       allegations contained in paragraph 21 of the Complaint.



The Transfers

       22.      Plaintiff is informed and believes and thereupon alleges that within the 90 days

preceding the relevant transferor’s petition date, Defendant SFG received transfers totaling not

less than the amount set forth on Exhibit B hereto (the “90 Day Transfers”), including

commission payments and other compensation. The precise 90 Day Transfers – including the

transferor, its Petition Date, the date of each transfer, and the amount of each transfer – are set

forth on Exhibit B.




                                                  11
             Case 19-51032-BLS        Doc 7    Filed 02/18/20     Page 12 of 35




       ANSWER: Regarding the allegations contained in paragraph 22 of the Complaint,

       Defendants admit that within 90 days of the relevant transferor’s petition date,

       Defendants received certain transfers.      However, Defendants lack knowledge or

       information sufficient to form a belief about the truth of the remaining allegations

       contained in paragraph 22 of the Complaint, and therefore, those allegations are denied.

       Defendants further deny that the transfers referenced in paragraph 22 are preferential,

       actually or constructively fraudulent, or otherwise avoidable transfers.



       23.     Plaintiff is informed and believes and thereupon alleges that within the two

years preceding the Initial Petition Date, Defendant SFG received transfers totaling not less

than the amount set forth on Exhibit B hereto (the “Two Year Transfers”), including

commission payments and other compensation. (The Two Year Transfers are inclusive of the

90 Day Transfers, but Plaintiff does not seek to recover the same sum more than once.) The

Two Year Transfers – including the transferor, its Petition Date, the date of each transfer, and

the amount of each transfer – are set forth on Exhibit B.

       ANSWER: Regarding the allegations contained in paragraph 23 of the Complaint,

       Defendants admit that within two years preceding the Initial Petition Date, Defendants

       received certain transfers.    However, Defendants lack knowledge or information

       sufficient to form a belief about the truth of the remaining allegations contained in

       paragraph 23 of the Complaint, and therefore, those allegations are denied. Defendants

       further deny that the transfers referenced in paragraph 23 are preferential, actually or

       constructively fraudulent, or otherwise avoidable transfers.




                                              12
              Case 19-51032-BLS         Doc 7      Filed 02/18/20   Page 13 of 35




                                  FIRST CLAIM FOR RELIEF

                        Avoidance and Recovery of Preferential Transfers

        24.       Plaintiff realleges and incorporates herein Paragraphs 1 through 23, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        25.       The 90 Day Transfers constituted transfers of the Debtors’ property.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief

        about the truth of the allegations contained in paragraph 25 of the Complaint, and

        therefore, those allegations are denied.



        26.       The 90 Day Transfers were made to or for the benefit of Defendants on account

of an antecedent debt and while the Debtors were insolvent. The affirmative assertion that the

Debtors were insolvent at the times of the 90 Day Transfers is not intended and does not shift

the burden of proof or alter the presumption of insolvency provided by Bankruptcy Code

section 547(f).

        ANSWER: The allegations in paragraph 26 are conclusions of law to which no

        response is required. To the extent a response is required, Defendants lack knowledge

        or information sufficient to form a belief about the truth of the allegations contained in

        paragraph 26 of the Complaint, and therefore, those allegations are denied.




                                                   13
              Case 19-51032-BLS        Doc 7    Filed 02/18/20     Page 14 of 35




        27.     By virtue of the 90 Day Transfers, Defendants received more than it would have

received if the 90 Day Transfers had not been made and if Defendants received a distribution

pursuant to a chapter 7 liquidation.

        ANSWER: The allegations in paragraph 27 are conclusions of law to which no

        response is required. To the extent a response is required, Defendants lack knowledge

        or information sufficient to form a belief about the truth of the allegations contained in

        paragraph 27 of the Complaint, and therefore, those allegations are denied.



        28.     As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 547(b), 550(a), and 551: (a) avoiding the 90 Day Transfers free and

clear of any interest of Defendants, (b) directing that the 90 Day Transfers be set aside, and (c)

recovering the 90 Day Transfers or the value thereof from Defendants for the benefit of the

Liquidation Trust.

        ANSWER: The allegations in paragraph 28 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 28 of the Complaint are denied.


                              SECOND CLAIM FOR RELIEF

   Avoidance and Recovery of Actual Intent Fraudulent Transfers – Bankruptcy Code

        29.     Plaintiff realleges and incorporates herein Paragraphs 1 through 28, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        30.     The Two Year Transfers constituted transfers of the Debtors’ property.
                                               14
             Case 19-51032-BLS       Doc 7     Filed 02/18/20     Page 15 of 35




       ANSWER: The allegations in paragraph 30 are conclusions of law to which no

       response is required. To the extent a response is required, Defendants lack knowledge

       or information sufficient to form a belief about the truth of the allegations contained in

       paragraph 30 of the Complaint, and therefore, those allegations are denied.



       31.     The Two Year Transfers were made by the Debtors with actual intent to hinder

or delay or defraud their creditors insofar as the services allegedly provided in exchange for

such transfers perpetuated a Ponzi scheme.

       ANSWER: The allegations in paragraph 31 are conclusions of law to which no

       response is required. To the extent a response is required, Defendants lack knowledge

       or information sufficient to form a belief about the truth of the allegations contained in

       paragraph 31 of the Complaint, and therefore, those allegations are denied.



       32.     The Two Year Transfers were made to or for the benefit of Defendants.

       ANSWER: Regarding the allegations contained in paragraph 32 of the Complaint,

       Defendants admit that within two years preceding the Initial Petition Date, Defendants

       received certain transfers. However, Defendants deny that the transfers referenced in

       paragraph 32 are preferential, actually or constructively fraudulent, or otherwise

       avoidable transfers. To the extent any remaining allegations contained in paragraph 32

       of the Complaint require a response, Defendants lack knowledge or information

       sufficient to form a belief about the truth of the allegations contained in paragraph 32

       of the Complaint, and therefore, those allegations are denied.




                                              15
              Case 19-51032-BLS         Doc 7   Filed 02/18/20     Page 16 of 35




        33.     As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 548(a), 550(a), and 551: (a) avoiding the Two Year Transfers free

and clear of any claimed interest of Defendants, (b) directing that the Two Year Transfers be

set aside, and (c) recovering such Two Year Transfers or the value thereof from Defendants for

the benefit of the Liquidation Trust.

        ANSWER: The allegations in paragraph 33 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 33 of the Complaint are denied.



                                THIRD CLAIM FOR RELIEF

        Avoidance and Recovery of Constructive Fraudulent Transfers–Bankruptcy Code

        34.     Plaintiff realleges and incorporates herein Paragraphs 1 through 33, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        35.     The Two Year Transfers constituted transfers of the Debtors’ property.

        ANSWER: The allegations in paragraph 35 are conclusions of law to which no

        response is required. To the extent a response is required, Defendants lack knowledge

        or information sufficient to form a belief about the truth of the allegations contained in

        paragraph 35 of the Complaint, and therefore, those allegations are denied.



        36.     The Two Year Transfers were made by the Debtors for less than reasonably

equivalent value at a time when the Debtors (i) were insolvent; and/or (ii) were engaged or

                                                16
             Case 19-51032-BLS          Doc 7   Filed 02/18/20    Page 17 of 35




about to engage in business or a transaction for which any capital remaining with the Debtors

were an unreasonably small capital; and/or (iii) intended to incur, or believed that Debtors

would incur, debts beyond their ability to pay as such debts matured.

       ANSWER: The allegations in paragraph 36 are conclusions of law to which no

       response is required. To the extent a response is required, Defendants lack knowledge

       or information sufficient to form a belief about the truth of the allegations contained in

       paragraph 36 of the Complaint, and therefore, those allegations are denied.



       37.     The Two Year Transfers were made to or for the benefit of Defendants.

       ANSWER: Regarding the allegations contained in paragraph 37 of the Complaint

       Defendants admit that within two years preceding the Initial Petition Date, Defendants

       received certain transfers. However, Defendants deny that the transfers referenced in

       paragraph 37 are preferential, actually or constructively fraudulent, or otherwise

       avoidable transfers. To the extent any remaining allegations contained in paragraph 37

       of the Complaint require a response, Defendants lack knowledge or information

       sufficient to form a belief about the truth of the allegations contained in paragraph 37

       of the Complaint, and therefore, those allegations are denied.



       38.     As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 548(a), 550(a), and 551: (a) avoiding the Two Year Transfers free

and clear of any claimed interest of Defendants, (b) directing that the Two Year Transfers be

set aside, and (c) recovering such Two Year Transfers or the value thereof from Defendants for

the benefit of the Liquidation Trust.




                                                17
              Case 19-51032-BLS       Doc 7       Filed 02/18/20   Page 18 of 35




        ANSWER: The allegations in paragraph 38 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 38 of the Complaint are denied.



                              FOURTH CLAIM FOR RELIEF

       Avoidance and Recovery of Actual Intent Voidable Transactions – State Law

        39.     Plaintiff realleges and incorporates herein Paragraphs 1 through 39, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        40.     The Two Year Transfers constituted transfers of the Debtors’ property.

        ANSWER: The allegations in paragraph 40 are conclusions of law to which no

        response is required. To the extent a response is required, Defendants lack knowledge

        or information sufficient to form a belief about the truth of the allegations contained in

        paragraph 40 of the Complaint, and therefore, those allegations are denied.



        41.     The Two Year Transfers were made by the Debtors with actual intent to hinder

or delay or defraud their creditors insofar as the services allegedly provided in exchange for

such transfers perpetuated a Ponzi scheme.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief

        about the truth of the allegations contained in paragraph 41 of the Complaint, and

        therefore, those allegations are denied




                                                  18
             Case 19-51032-BLS        Doc 7       Filed 02/18/20   Page 19 of 35




       42.       The Two Year Transfers were made to or for the benefit of Defendants.

       ANSWER: Regarding the allegations contained in paragraph 42 of the Complaint

       Defendants admit that within two years preceding the Initial Petition Date, Defendants

       received certain transfers. However, Defendants deny that the transfers referenced in

       paragraph 42 are preferential, actually or constructively fraudulent, or otherwise

       avoidable transfers. To the extent any remaining allegations contained in paragraph 42

       of the Complaint require a response, Defendants lack knowledge or information

       sufficient to form a belief about the truth of the allegations contained in paragraph 42

       of the Complaint, and therefore, those allegations are denied.



       43.       Each Debtor that made any of the Two Year Transfers had at least one creditor

with an allowable unsecured claim for liabilities, which claim remained unsatisfied as of the

Petition Date.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 43 of the Complaint, and

       therefore, those allegations are denied.



       44.       The Two Year Transfers are avoidable under applicable law – California Civil

Code section 3439.04(a)(1) and/or comparable provisions of law in other jurisdictions that

have adopted the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act or

the Uniform Fraudulent Conveyance Act – by a creditor holding an allowed unsecured claim

and thus by Plaintiff pursuant to Bankruptcy Code section 544(b).

       ANSWER: The allegations in paragraph 44 are conclusions of law to which no

       response is required. To the extent a response is required, Defendants lack knowledge

                                                  19
              Case 19-51032-BLS         Doc 7   Filed 02/18/20     Page 20 of 35




        or information sufficient to form a belief about the truth of the allegations contained in

        paragraph 44 of the Complaint, and therefore, those allegations are denied.



        45.     As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 544(b), 550(a), and 551: (a) avoiding the Two Year Transfers free

and clear of any claimed interest of Defendants, (b) directing that the Two Year Transfers be

set aside, and (c) recovering such Two Year Transfers or the value thereof from Defendants for

the benefit of the Liquidation Trust.

        ANSWER: The allegations in paragraph 45 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 45 of the Complaint are denied.



                                FIFTH CLAIM FOR RELIEF

       Avoidance and Recovery of Constructive Voidable Transactions – State Law

        46.     Plaintiff realleges and incorporates herein Paragraphs 1 through 45, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        47.     The Two Year Transfers constituted transfers of the Debtors’ property.

        ANSWER: The allegations in paragraph 47 are conclusions of law to which no

        response is required. To the extent a response is required, Defendants lack knowledge

        or information sufficient to form a belief about the truth of the allegations contained in

        paragraph 47 of the Complaint, and therefore, those allegations are denied.


                                                20
             Case 19-51032-BLS        Doc 7    Filed 02/18/20     Page 21 of 35




       48.     The Two Year Transfers were made by the Debtors for less than reasonably

equivalent value at a time when the Debtors (i) were insolvent; and/or (ii) were engaged or was

about to engage in business or a transaction for which any capital remaining with the Debtors

were an unreasonably small capital; and/or (iii) intended to incur, or believed that it would

incur, debts beyond their ability to pay as such debts matured.

       ANSWER: The allegations in paragraph 48 are conclusions of law to which no

       response is required. To the extent a response is required, Defendants lack knowledge

       or information sufficient to form a belief about the truth of the allegations contained in

       paragraph 48 of the Complaint, and therefore, those allegations are denied.



       49.     The Two Year Transfers were made to or for the benefit of Defendants.

       ANSWER: Regarding the allegations contained in paragraph 49 of the Complaint

       Defendants admit that within two years preceding the Initial Petition Date, Defendants

       received certain transfers. However, Defendants deny that the transfers referenced in

       paragraph 49 are preferential, actually or constructively fraudulent, or otherwise

       avoidable transfers. To the extent any remaining allegations contained in paragraph 49

       of the Complaint require a response, Defendants lack knowledge or information

       sufficient to form a belief about the truth of the allegations contained in paragraph 49

       of the Complaint, and therefore, those allegations are denied.



       50.     At the time of and/or subsequent to each of the Two Year Transfers, each

Debtor that made any of the Two Year Transfers had at least one creditor with an allowable

unsecured claim for liabilities, which claim remained unsatisfied as of the Petition Date.

                                               21
             Case 19-51032-BLS          Doc 7     Filed 02/18/20   Page 22 of 35




       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 50 of the Complaint, and

       therefore, those allegations are denied.



       51.     The Two Year Transfers are avoidable under applicable law – California Civil

Code section 3439.04(a)(2) and/or comparable provisions of law in other jurisdictions that

have adopted the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act or

the Uniform Fraudulent Conveyance Act – by a creditor holding an allowed unsecured claim

and thus by Plaintiff pursuant to Bankruptcy Code section 544(b).

       ANSWER: The allegations in paragraph 51 are conclusions of law to which no

       response is required. To the extent a response is required, Defendants lack knowledge

       or information sufficient to form a belief about the truth of the allegations contained in

       paragraph 51 of the Complaint, and therefore, those allegations are denied



       52.     As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 544(b), 550(a), and 551: (a) avoiding the Two Year Transfers free

and clear of any claimed interest of Defendant, (b) directing that the Two Year Transfers be set

aside, and (c) recovering such Two Year Transfers or the value thereof from Defendants for

the benefit of the Liquidation Trust.

       ANSWER: The allegations in paragraph 52 are conclusions of law to which no

       response is required. To the extent a response is required, the allegations contained in

       paragraph 52 of the Complaint are denied.




                                                  22
              Case 19-51032-BLS       Doc 7    Filed 02/18/20     Page 23 of 35




              SIXTH CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

                     Objection to Claims (Bankruptcy Code Section 502(d))

        53.     Plaintiff realleges and incorporates herein Paragraphs 1 through 52, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        54.     The Claims are not allowable because:

                a.      Defendants received property, i.e., the Transfers, recoverable under
                        Bankruptcy Code section 550; and/or

                b.      Defendants received a transfer, i.e., the Transfers, avoidable under
                        Bankruptcy Code section 544, 547, or 548.

        ANSWER: The allegations in paragraph 54 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 54 of the Complaint are denied.



        55.     In either event, the Claims must be disallowed under Bankruptcy Code section

502(d) unless and until Defendants have fully repaid the amount, or turned over any such

property, for which Defendants are liable under Bankruptcy Code section 550.

        ANSWER: The allegations in paragraph 55 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 55 of the Complaint are denied.




                                               23
              Case 19-51032-BLS       Doc 7    Filed 02/18/20     Page 24 of 35




                              SEVENTH CLAIM FOR RELIEF

                             Equitable Subordination of Claims

        56.     Plaintiff realleges and incorporates herein Paragraphs 1 through 55, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        57.     By providing services that helped perpetuate a Ponzi scheme, Defendants

engaged in inequitable conduct.

        ANSWER: Defendants deny the allegations contained in paragraph 57 of the

        Complaint.



        58.     Defendants’ inequitable conduct has resulted in injury to the Debtors’ estates

and their other creditors and/or has conferred an unfair advantage on Defendants.

        ANSWER: Defendants deny the allegations contained in paragraph 58 of the

        Complaint.



        59.     Principles of equitable subordination require that any claims asserted by

Defendants be equitably subordinated to all other claims against the Debtors.

        ANSWER: The allegations in paragraph 59 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 59 of the Complaint are denied.




                                               24
              Case 19-51032-BLS       Doc 7        Filed 02/18/20   Page 25 of 35




        60.     Equitable subordination as requested herein is consistent with the provisions

and purposes of the Bankruptcy Code.

        ANSWER: The allegations in paragraph 60 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 60 of the Complaint are denied.



        61.     As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code section 510(c) equitably subordinating any and all claims that Defendants

may assert against any of the Debtors, whatever the origin of those claims, including, without

limitation, the Claims and any claims that may be asserted under Bankruptcy Code section

502(h), to all other claims against the Debtors.

        ANSWER: The allegations in paragraph 61 are conclusions of law to which no

        response is required. To the extent a response is required, the allegations contained in

        paragraph 61 of the Complaint are denied.



                               EIGHTH CLAIM FOR RELIEF

       Sale of Unregistered Securities (Securities Act Sections 5(a), 5(c), and 12(a))

        62.     Plaintiff realleges and incorporates herein Paragraphs 1 through 62, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        63.     The Notes and Units sold by Defendants were securities within the meaning of

the Securities Act.


                                                   25
             Case 19-51032-BLS        Doc 7       Filed 02/18/20   Page 26 of 35




       ANSWER: The allegations in paragraph 63 are conclusions of law to which no

       response is required. To the extent a response is required, the allegations contained in

       paragraph 63 of the Complaint are denied.



       64.     No registration statement was filed or in effect with the SEC pursuant to the

Securities Act with respect to the securities issued by the Debtors as described in this

Complaint and no exemption from registration existed with respect to these securities.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief

       about the truth of the allegations contained in paragraph 64 of the Complaint, and

       therefore, those allegations are denied.



       65.     From in or about July 2012 through at least December 4, 2017, Defendants

directly and indirectly:

               a.      made use of any means or instruments of transportation or
                       communication in interstate commerce or of the mails to sell securities,
                       through the use or medium of a prospectus or otherwise;

               b.      carried or caused to be carried securities through the mails or in
                       interstate commerce, by any means or instruments of transportation, for
                       the purpose of sale or delivery after sale; and/or

               c.      made use of any means or instruments of transportation or
                       communication in interstate commerce or of the mails to offer to sell or
                       offer to buy through the use or medium of any prospectus or otherwise
                       any security, without a registration statement having been filed or being
                       in effect with the SEC as to such securities.

       ANSWER: The allegations in paragraph 65 are conclusions of law to which no

       response is required. To the extent a response is required, the allegations contained in

       paragraph 65 of the Complaint are denied.




                                                  26
             Case 19-51032-BLS         Doc 7    Filed 02/18/20     Page 27 of 35




       66.     By reason of the foregoing, Defendants violated Sections 5(a) and 5(c) of the

Securities Act, 15 U.S.C. §§ 77e(a) and 77e(c).

       ANSWER: The allegations in paragraph 66 are conclusions of law to which no

       response is required. To the extent a response is required, the allegations contained in

       paragraph 66 of the Complaint are denied.



       67.     The Investors who contributed their claims to the Liquidation Trust purchased

the unregistered securities issued by the Debtors and as a direct and proximate result sustained

significant damages. Accordingly, the Liquidation Trust has standing under Section 12(a)(1) of

the Securities Act, 15 U.S.C. § 77l(a)(1), to bring a cause of action seeking damages based on

Defendants’ violations of Section 5(a) and 5(c) of the Securities Act.

       ANSWER: The allegations in paragraph 67 are conclusions of law to which no

       response is required. To the extent a response is required, Defendants lack knowledge

       or information sufficient to form a belief about the truth of the allegations contained in

       paragraph 67 of the Complaint, and therefore, those allegations are denied.



       68.     As a result of the foregoing, Plaintiff is entitled to judgment holding Defendants

jointly and severally liable for the sale of unregistered securities, as set forth in Exhibit C, or

in an amount to be proven at trial.

       ANSWER: The allegations in paragraph 68 are conclusions of law to which no

       response is required. To the extent a response is required, the allegations contained in

       paragraph 68 of the Complaint are denied.




                                                27
              Case 19-51032-BLS       Doc 7    Filed 02/18/20     Page 28 of 35




                               NINTH CLAIM FOR RELIEF

                                              Fraud

        69.     Plaintiff realleges and incorporates herein Paragraphs 1 through 69, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        70.     Defendants misrepresented the facts to Investors, including by making

affirmative misrepresentations and by concealing and failing to disclose the true facts. Among

the misrepresentations were that Investors were often told that they were investing money to be

loaned with respect to particular properties owned by third parties, that those properties were

worth substantially more than the loans against the properties, and that they would have the

benefit of a stream of payments from these third parties for high-interest loans, protected by

security interests and/or mortgages against such properties.

        ANSWER: Defendants deny the allegations contained in paragraph 70 of the

        Complaint.



        71.     In reality, these statements were lies. Investors’ money was almost never used

to make high-interest loans to unrelated, third-party borrowers, and there was no stream of

payments; instead, Investors’ money was commingled and used for an assortment of expenses,

including maintaining a lavish lifestyle for Shapiro and his family, brokers’ commissions,

overhead (largely for selling even more Notes and Units to Investors), and payment of

principal and interest to existing investors. The money that was used to acquire properties

(almost always owned by a disguised affiliate) cannot be traced to any specific Investor.


                                               28
               Case 19-51032-BLS        Doc 7       Filed 02/18/20   Page 29 of 35




         ANSWER: Defendants lack knowledge or information sufficient to form a belief

         about the truth of the allegations contained in paragraph 71 of the Complaint, and

         therefore, those allegations are denied.



         72.     Defendants made these misrepresentations knowingly, with scienter, and with

intent to defraud Investors.

         ANSWER: Defendants deny the allegations contained in paragraph 72 of the

         Complaint.



         73.     The Investors who contributed their claims to the Liquidation Trust justifiably

relied on Defendants’ misrepresentations of facts, and as a direct and proximate result

sustained hundreds of millions of dollars in damages.

         ANSWER: The allegations in paragraph 73 are conclusions of law to which no

         response is required. To the extent a response is required, Defendants lack knowledge

         or information sufficient to form a belief about the truth of the allegations contained in

         paragraph 73 of the Complaint, and therefore, those allegations are denied.



         74.     As a result of the foregoing, Plaintiff is entitled to judgment holding Defendants

jointly and severally liable for fraud, as set forth in Exhibit C, or in an amount to be proven at

trial.

         ANSWER: The allegations in paragraph 74 are conclusions of law to which no

         response is required. To the extent a response is required, the allegations contained in

         paragraph 74 of the Complaint are denied.




                                                    29
              Case 19-51032-BLS        Doc 7       Filed 02/18/20   Page 30 of 35




                                TENTH CLAIM FOR RELIEF

                                  Aiding and Abetting Fraud

        75.     Plaintiff realleges and incorporates herein Paragraphs 1 through 75, as if fully

set forth herein.

        ANSWER: Defendants incorporate and restate the foregoing paragraphs as if fully set

        forth herein.



        76.     Shapiro – an architect of the fraud – also misrepresented the facts to Investors,

and did so knowingly, with scienter, and with intent to defraud Investors. The Investors who

contributed their claims to the Liquidation Trust justifiably relied on Shapiro’s

misrepresentations of facts, and as a direct and proximate result sustained hundreds of millions

of dollars in damages.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief

        about the truth of the allegations contained in paragraph 76 of the Complaint, and

        therefore, those allegations are denied.



        77.     Defendants knowingly and substantially assisted Shapiro in defrauding

Investors.

        ANSWER: Defendants deny the allegations contained in paragraph 77 of the

        Complaint.



        78.     Defendants were aware of Shapiro’s fraud and acted knowingly in providing

substantial and material assistance to Shapiro.




                                                   30
             Case 19-51032-BLS        Doc 7     Filed 02/18/20      Page 31 of 35




       ANSWER: Defendants deny the allegations contained in paragraph 78 of the

       Complaint.



       79.     Defendants substantially benefited by receiving income, commissions, and

bonuses.

       ANSWER: Defendants deny the allegations contained in paragraph 79 of the

       Complaint.



       80.     As a result of the foregoing, Plaintiff is entitled to judgment holding Defendants

jointly and severally liable for aiding and abetting fraud, as set forth in Exhibit C, or in an

amount to be proven at trial, in an amount to be proven at trial.

       ANSWER: The allegations in paragraph 80 are conclusions of law to which no

       response is required. To the extent a response is required, the allegations contained in

       paragraph 80 of the Complaint are denied.


                                     GENERAL DENIAL

       Defendants deny each and every allegation, statement and matter not expressly

admitted or qualified herein. Any allegations made in the headings contained in the Complaint

are denied. The prayer for relief is denied.


                  AFFIRMATIVE DEFENSES AND OTHER DEFENSES

       Without undertaking any burden of proof not otherwise assigned to them by law,

Defendants, by counsel, for their affirmative and other defenses to the Complaint filed by the

Trustee, state as follows:




                                                31
            Case 19-51032-BLS          Doc 7     Filed 02/18/20     Page 32 of 35




       1.      The Complaint fails to state a claim upon which relief may be granted and

should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

applicable to this adversary proceeding pursuant to Bankruptcy Rule 7012.

       2.      This Court lacks subject matter jurisdiction to adjudicate Counts VIII, IX and X

of the Complaint.

       3.      The Trustee has not plead facts sufficient to establish a cause of action against

Defendants, as the Trustee has not plead facts sufficient to support the underlying allegation

that the activity of the debtors was illegal or that there was a “Ponzi scheme,” and therefore

that the Transfers to the Defendants were the result of any sort of illegal activity.

       4.      The Transfers were intended by the respective debtor and Defendants to be a

contemporaneous exchange for new value given to the respective debtor and was in fact a

substantially contemporaneous exchange.

       5.      The Transfers were in payment of an antecedent debt incurred by the respective

debtor in the ordinary course of business or financial affairs of the respective debtor and

Defendants; and (a) made in the ordinary course of business or financial affairs of the

respective debtor and Defendants; or (b) made according to ordinary business terms.

       6.      Defendants gave new value to or for the benefit of the respective debtor after

the Transfers, which value was (a) not secured by an otherwise unavoidable security interest;

and (b) on account of which the respective debtor did not make an otherwise unavoidable

transfer to or for the benefit of Defendants.

       7.      With regard to alleged fraudulent Transfers, the respective debtor received

reasonably equivalent value in consideration of the Transfers.




                                                32
             Case 19-51032-BLS       Doc 7     Filed 02/18/20    Page 33 of 35




       8.      Defendants are each a good faith transferee for value without knowledge of the

voidability of the Transfers or immediate or mediate good faith transferees of such transferee

as provided by section 550(b)(1) and (2) of the Bankruptcy Code.

       9.      The Trustee’s claims are barred, in whole or in part, because Defendants are

each a good faith transferee under California Civil Code section 3439.08(a) or other applicable

law.

       10.     At no time did Defendants have knowledge, actual or otherwise, of any illegal

activities in which the respective debtors may have been engaged.

       11.     Defendants were fraudulently induced by the respective debtors to market and

sell debtor’s notes by assurances that, inter alia, any notes were exempt from registration

requirements under Regulation D and attorney opinion letters that such notes were exempt

from registration requirements under securities law, and that such notes were secured by

certain real estate, and that any funds received by investors were the product of their original

investments.

       12.     To the extent that the alleged transfers are deemed to have involved securities—

which Defendants expressly deny—Trustee’s claims are barred, in whole or in part, because

the alleged transfers are not avoidable pursuant to the safe harbor provision of 11 U.S.C.

§ 546(e).

       13.     Based on Trustee’s express and implied allegations, including, without

limitation, the express allegation contained in paragraphs 26, 36 and 48 of the Complaint, the

Debtors were insolvent at the time of each transfer of alleged securities. Accordingly, the

alleged securities had no value and cannot be recovered under Sections 544, 547, 548 or 550 of

the Bankruptcy Code.




                                              33
                 Case 19-51032-BLS        Doc 7     Filed 02/18/20     Page 34 of 35




           14.     The Trustee’s claims are barred, in whole or in part, by the doctrine of equitable

estoppel.

           15.     The Trustee has failed to mitigate the damages alleged in the Complaint.

           16.     The Trustee’s claims are subject to setoff and/or recoupment.

           17.     The Trustee lacks standing to bring some or all of its claims.

           18.     Trustee’s claims are barred, in whole or in part, by the doctrine of judicial

estoppel.

           19.     Trustee’s claims are barred, in whole or in part, by the doctrine of waiver.

           20.     Trustee’s claims are barred, in whole or in part, by the doctrine of unclean

hands.

           21.     Trustee’s claims are barred, in whole or in part, by the doctrine of in pari

delicto.

           22.     Trustee’s claims are barred, in whole or in part, by the doctrine of law of the

case.

           23.     Trustee’s claims are barred, in whole or in part, by the doctrine of res judicata.

           24.     Trustee’s claims are barred, in whole or in part, by the doctrine of laches.

           25.     Trustee’s claims are barred, in whole or in part, by the applicable statute of

limitations.

           26.     Trustee’s claims are barred, in whole or in part, by the doctrine of collateral

estoppel.

           27.     Trustee’s claims are barred, in whole or in part, by the doctrine of estoppel.

           28.     Plaintiff’s damages, if any, were not proximately caused by Defendants.

           29.     Any injury or damages suffered by Plaintiff resulted, in whole or in part,

through intervening or superseding causes.

                                                   34
               Case 19-51032-BLS       Doc 7     Filed 02/18/20    Page 35 of 35




         30.     Trustee’s claims are barred, in whole or in part, to the extent that any recovery

by the Trustee from Defendants would constitute an unlawful double recovery or unjust

enrichment.

         31.     Defendants deny each and every allegation in the Complaint not admitted or

otherwise controverted and further denies that the Trustee is entitled to relief from Defendants.

         32.     Defendants reserve the right to assert other claims and/or defenses as may be

available or become available during the course of these proceedings. Defendants further

reserve the right to plead further in this matter, including but not limited to amendment to this

Answer, counterclaims, crossclaims or third-party complaints.


         WHEREFORE, Defendants respectfully request that the Court deny in its entirety the

relief requested in the Complaint, dismiss the Complaint with prejudice, and grant Defendants

all other just and proper relief.



Dated:           February 18, 2020                 BENESCH, FRIEDLANDER, COPLAN &
                                                     ARONOFF LLP


                                                      /s/ Kevin M. Capuzzi
                                                   Kevin M. Capuzzi (DE Bar No. 5462)
                                                   Matthew D. Beebe (DE Bar No. 5980)
                                                   222 Delaware Avenue, Suite 801
                                                   Wilmington, DE 19801-1611
                                                   Telephone: 302.442.7010
                                                   Facsimile: 302.442.7012
                                                   kcapuzzi@beneschlaw.com
                                                   mbeebe@beneschlaw.com

                                                   Counsel for Defendants Smithson Financial
                                                   Group LLC and Todd Smithson




                                                35
